                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

CHAD BARRY BARNES,                    )   CIVIL NO. 16-00588 JAO-WRP
                                      )
            Appellant,                )   ORDER
                                      )
      vs.                             )
                                      )
KRISTIN KIMO HENRY, et al.,           )
                                      )
            Appellees.                )
                                      )
                                      )
                                      )
                                      )

                                   ORDER

      On November 15, 2016 in a Chapter 13 bankruptcy case filed by debtor-

appellee, Kristin Kimo Henry (“Henry”), Case No. 14-01475, the United States

Bankruptcy Court for the District of Hawaii (“bankruptcy court”) filed an Order

Approving Sale of Boat and Trailer and Obligation of Debtor as Guarantor

(“Bankruptcy Order”). ECF No. 1-3. Appellant Chad Barry Barnes (“Barnes”),

one of Henry’s creditors, appeals the Bankruptcy Order. See ECF Nos. 1, 2.

Given developments in other concurrent proceedings, the Court directed the parties

to submit status reports. ECF No. 25. The parties timely did so. See ECF Nos. 26

(status report of Standing Chapter 13 Trustee, Howard M.S. Hu), 27 (Henry’s
status report), 28 (Barnes’ status report). For the following reasons, the

Bankruptcy Order is HEREBY VACATED.

      Although the facts of this case (and related cases) are many, those pertinent

to the present appeal are limited, and solely concern the sale of a vessel, a 2005

Zodiac boat named “The Tehani” (Hull ID #XDC73804D505) and its

accompanying trailer (collectively, the “Vessel”). The assignment and bill of sale

for the Vessel required the bankruptcy court to approve the sale in both the Chapter

13 case from which the present appeal arises, as well as a related Chapter 7

bankruptcy case involving Sea Hawaii Rafting, LLC, whose sole member is Henry.

See Bankruptcy Order, at 1–2; see also ECF No. 262 in Case No. 14-01475

(Bankr. D. Haw.), at 2. On May 9, 2016, the bankruptcy court issued an order

approving the sale of the Vessel in the Chapter 7 case (“Chapter 7 Order”); and on

November 15, 2016, the bankruptcy court issued the Bankruptcy Order in this

matter, which is the subject of the present appeal. See Bankruptcy Order, at 1–2.

      On May 22, 2019, the Chapter 7 Order was reversed “[b]ecause the district

court had exclusive control over the [Vessel, and therefore] the bankruptcy court

could not and did not have jurisdiction over the [Vessel] during the [Chapter 7]

[b]ankruptcy proceedings.” See ECF No. 65 in Civil No. 16-00230 LEK-KSC, at

13–14; see also id. at 13 (quoting Barnes v. Sea Hawaii Rafting, LLC, 889 F.3d

517 (9th Cir. 2018) (“The bankruptcy court lacked jurisdiction to adjudicate


                                          2
Barnes’s maritime lien because the admiralty court had already obtained

jurisdiction over the [Vessel].”)).

      For the same reasons identified by Judge Kobayashi in her May 22, 2019

Order, the bankruptcy court’s November 15, 2016 Order Approving Sale of Boat

and Trailer and Obligation of Debtor as Guarantor is HEREBY VACATED. 1

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, December 17, 2019.




CV 16-00588 JAO-WRP; Chad Barry Barnes v. Kristin Kimo Henry, et al.;
ORDER

1
  The Court notes that the vacatur of the bankruptcy court’s November 15, 2016
Order operates functionally the same as Judge Kobayashi’s reversal of the Chapter
7 Order.
                                        3
